DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/23/2021.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious an ultrasonic electronic cigarette atomizer, comprising an e-liquid storage assembly (1) detachably connected with an atomization core, wherein the e-liquid storage assembly (1) comprises an e-liquid chamber (4) and an e-liquid outlet (5) for communicating an atomization surface of the ultrasonic atomization sheet (8) with the e-liquid chamber (4), wherein the e-liquid storage assembly (1) further comprises a moving assembly (6) that can move in the direction of assembling/disassembling the atomization core (2) to open/close the e-liquid outlet (5) when the atomization core (2) is connected/ disconnected from the e-liquid storage assembly (1); wherein the e-liquid storage assembly (1) comprises a housing (7), a first limiting seat (8), and a rotating member (9) that are disposed in the housing (7), wherein the e-liquid outlet (5) is formed at the bottom of the side wall of the rotating member (9), wherein the moving assembly (6) comprises a moving member (10), wherein the first limiting seat (8) is sleeved on the rotating member (9), wherein the first limiting seat (8) is provided with a first limiting portion (11) for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831